Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01030-CR
____________
 
DAVID EARL HARRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 1087692
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to delivery of less than one gram of cocaine.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on October 9, 2006, to confinement for two years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
Do Not Publish C Tex. R. App. P.
47.2(b)